Concurring Opinion
Arterburn, J.
I concur in the denial of the petition to transfer, but I do so upon the ground that I do not think that instructions numbers 22 and 25 given by the trial court are pertinent, for the reason that the statute referred to is not applicable, since the Act refers merely to buildings, and in my opinion does not cover concrete steps on a walkway, *499eight to ten feet from the building, when reference is made in the Act to “stairway and stairways.”
Note. — Reported in 217 N. E. 2d 587.